



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wihnon, 2013 ONCA 689

DATE: 20131113

DOCKET: C56432

Laskin, Rosenberg and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dennis Wihnon

Appellant

Kristin Bailey, for the appellant

Niall Gilks, for the respondent

Heard: November 1, 2013

On appeal from the sentence imposed on September 11, 2012
    by Justice Gary F. Hearn of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge gave a thorough and well-reasoned decision. It cannot be
    said that this total sentence was manifestly excessive. The appellant pleaded
    guilty to 12 offences, some of them extremely serious, including possession for
    the purpose of trafficking in methamphetamine and cocaine and the dangerous
    driving. The latter offence was particularly serious  involving ramming of
    police cars and putting the public at risk in a successful attempt to escape
    the police.

[2]

The appellant was no longer a youthful offender and had over 45 prior
    convictions, including convictions for similar offences.

[3]

While leave to appeal is granted, the appeal from sentence is
    dismissed.


